Dismissed and Memorandum Opinion filed September 17, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00468-CV

                  IN THE INTEREST OF K.A.P., A CHILD


                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-57994

                         MEMORANDUM OPINION

      This is an attempted appeal from a May 23, 2018 order denying an untimely
motion to vacate judgment. Generally, appeals may be taken only from final
judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The final
judgment was rendered in this case on August 9, 2016. Appellant attempted to
appeal that judgment in another appellate proceeding, which this court dismissed
for want of jurisdiction because appellant’s notice of appeal was not timely filed.
See Clemons-Ali v. Payne, No. 14-17-00661-CV, 2017 WL 4697886 at *1 (Tex.
App.—Houston [14th Dist.] Oct. 19, 2017, no pet.).
      On August 20, 2019, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
August 30, 2019. See Tex. R. App. P. 42.3(a). Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.


                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                          2